                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


ERNEST DODD, SR.,                                 )
                                                  )
        Petitioner,                               )        NO. 3:11-cv-01090
                                                  )
v.                                                )        JUDGE RICHARDSON
                                                  )
CHERRY LINDAMOOD,                                 )
                                                  )
        Respondent.                               )


                                              ORDER

        On August 18, 2021, Magistrate Judge Frensley issued a Report and Recommendation

(“R&R”) (Doc. No. 77), recommending that the Court (1) deny and dismiss with prejudice

Petitioner’s Amended Petition for Writ of Habeas Corpus (Doc. No. 23), (2) deny a certificate of

appealability to all claims, and (3) deny Petitioner’s request for an evidentiary hearing as to all

claims. Neither party objected to the R&R.

        The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372, at * 1

(E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The district court

is not required to review, under a de novo or any other standard, those aspects of the report and

recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt, Inc.,

322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010, 2018

WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.



                                                  1

     Case 3:11-cv-01090 Document 78 Filed 09/21/21 Page 1 of 2 PageID #: 1372
       Nonetheless, the Court has reviewed the R&R and ADOPTS and APPROVES the R&R

(Doc. No. 77). Petitioner’s Amended Petition for Writ of Habeas Corpus (Doc. No. 23) is

DENIED and DISMISSED with prejudice. A certificate of appealability is DENIED to all claims.

Petitioner’s request for an evidentiary hearing is DENIED as to all claims.

       IT IS SO ORDERED.


                                                    ___________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




                                                2

   Case 3:11-cv-01090 Document 78 Filed 09/21/21 Page 2 of 2 PageID #: 1373
